Citation Nr: 1145976	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from March 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he currently experiences PTSD due to his experiences in the U.S. Army.  He has specifically alleged that he was the victim of a military sexual trauma.  It is noted that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed and claimed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's service personnel records indicate that he served as a vehicle operator in Germany during his active service.  There are numerous instances of behavioral problems in service, with the Veteran ultimately receiving a general discharge under honorable conditions-the discharge was later upgraded to an honorable discharge.  The Veteran received non-judicial punishments (under Article 15 of the Uniform Code of Military Justice), and was counseled by his superior officers for problems with substance abuse.  In August 1971 and May 1972, the Veteran was found to be intoxicated while on duty.  In April 1973, the Veteran made suicidal gestures and was referred to Army mental health providers.  In June 1973, the Veteran was found to be dependent on the drug Mandrex, and a personality disorder was diagnosed.  

The post-service medical records reflect considerable treatment and hospitalization from around 1989 to the present.  Major depressive disorder has been diagnosed, as have transvestic fetishism and a history of bestiality.  In addition to these conditions, the Veteran has been assessed as having antisocial and borderline personality disorders.  There are multiple indications of suicidal ideation, and the Veteran has had periods of homelessness.  The Veteran has a lengthy history of substance abuse for both cocaine and alcohol.  In addition, a VA clinical social worker diagnosed PTSD due to his alleged military sexual assault.  

Although the record currently on appeal contains little evidence corroborating the veteran's claim that he was attacked and possibly sexually assaulted during his basic training, under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  In addition, VA may not deny a PTSD claim based on an in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Finally, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, it does not appear that the RO advised the Veteran that sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  Further, the Veteran has not yet been afforded a VA psychiatric examination in conjunction with his claim, nor is there any indication that a VA psychiatrist has reviewed the record for the purpose of interpreting the evidence to determine whether there is any evidence of behavior changes in service which may corroborate the claimed in-service assault.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  In addition, advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  Further, allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Schedule a VA psychiatric examination to determine the nature and extent of any acquired psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to review the record and provide an opinion as to whether there is any evidence of behavior changes in service after the alleged personal assault which provides corroborative evidence that the claimed in-service personal assault actually occurred.  Evidence of behavior changes may include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

If the VA psychiatrist concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed personal assault, he or she should provide an opinion as to whether it is at least as likely as not that the veteran currently has PTSD as a result of that claimed assault.  The report of examination should include a complete rationale for all opinions rendered.

3.  After the development requested above has been completed, review the record.  If the benefits sought on appeal remain denied, the veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


